Citation Nr: 0015157	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a nonservice-connected pension, to include 
entitlement to an extra-schedular pension under the 
provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his February 1999 substantive appeal (VA Form 9), the 
veteran indicated that he was being treated at the Memphis 
VAMC for a seizure disorder.  He requested that the VA obtain 
these medical records.  The VA treatment records are deemed 
to be evidence of record, and a determination on the merits 
of the veteran's appeal cannot be made without consideration 
of that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1. The RO should obtain all 
pertinent VA treatment records 
pertaining to the veteran, 
including records of the veteran's 
treatment at the VA Medical Center 
in Memphis since January 1999.

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
the RO should readjudicate whether 
the veteran is entitled to 
nonservice-connected pension, to 
include extra-schedular entitlement 
to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).  If the 
benefits requested on appeal remain 
denied, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




